El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
[E]n nuestro Foro la moción en la que se solicita en-miendas o determinaciones adicionales se utiliza con un propósito ajeno al que persigue la regla. Frecuentemente sólo se persigue interrumpir el término para solicitar ape-lación o certiorari. (Énfasis suplido.) Comentario a la Regla 43.3, Informe de Reglas de Procedimiento Civil, Propuesta del Comité Asesor Permanente de Reglas de Procedimiento Civil a la 19na Sesión Plenaria, Conferencia Judicial de Puerto Rico, 1996, pág. 190.
El 14 de octubre de 1994, Carmen Andino presentó ante el Tribunal de Primera Instancia, Sala Superior de Baya-món, una querella por despido injustificado contra Topeka, Inc. (en adelante Topeka) bajo la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. see. 194 et seq.). Invocó el trámite sumario de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118. En síntesis, reclamó daños por salarios no percibidos y por perjuicios y angustias mentales en una suma no menor de doscientos mil dólares ($200,000) que no incluye lucro cesante. To*935peka le pagó la compensación por mesada dispuesta por la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. El 3 de marzo de 1995, Andino enmendó la querella para eliminar su reclamación de pago de horas extra trabajadas y no pagadas.
Luego de varios incidentes procesales, Topeka solicitó y obtuvo sentencia sumaria a su favor. En su sentencia, el ilustrado tribunal (Hon. César N. Cordero Rabell, J.) rela-cionó los antecedentes procesales, consignó las determina-ciones de hecho que no estaban en controversia y expuso su análisis y evaluación jurídica. Al formular sus determina-ciones de hecho, tomó en cuenta unos fragmentos que citó de una deposición de la señora Andino. En su exposición jurídica adjudicativa concluyó:
Por último, la señora Andino fundamenta sus alegaciones de despido por discrimen o represalias en el testimonio ofrecido durante la deposición que le tomara su ex-patrono. Mediante dicho testimonio, aseguró que fue despedida por informar a su supervisora, señora Crespo, que acudiría al Departamento del Trabajo para levantar una queja en su contra por la forma en que ésta le había regañado. Según la señora Andino, dicho com-portamiento violenta las disposiciones de dicha Ley.
Procede, pues, resolver el caso mediante el mecanismo de sentencia sumaria, ya que lo que nos corresponde dilucidar es una controversia de derechos sobre la aplicación de la Ley Núm. 115, supra.
Esta sentencia fue archivada en autos y notificada el 6 de mayo de 1996.
Así las cosas, el 16 de mayo, la señora Andino presentó un escrito titulado Moción Solicitando Determinaciones de Hechos y de Derecho Adicionales, bajo la Regla 43.3 y de Reconsideración. Luego de referirse a la sentencia y a su notificación, en lo pertinente, expresó:
’ 2. ...mediante la presente y a tenor con la Regla 43.3 de las de Procedimiento Civil, esta parte querellante solicita de este Honorable Tribunal, haga determinaciones de hecho y de dere-cho con respecto a lo que surge de la deposición que obra en autos.
3. Con el mayor de los respetos y en virtud de la Regla 47 de las Reglas de Procedimiento Civil Transitorias, en vigor desde *936el 24 de enero de 1995, solicitamos la reconsideración de la referida determinación por los siguientes fundamentos.
4. En primer término debemos aclarar que la presente causa de acción no se trata de una demanda ordinaria sino de una querella sobre despido injustificado, represalias y discri-men al amparo del procedimiento sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961.
5. Finalmente, solicitamos de este Honorable Tribunal la reconsideración por razón de que la Ley 115, bajo la cual se radicó la presente causa de acción, incluyó el intento de ofrecer testimonio. Cuando la ley es clara se observará su letra. Véase Artículo 14 del Código Civil. Además, tratándose de una legis-lación laboral de carácter reparador debemos interpretar la misma liberalmente y no restrictivamente.
POR TODO LO CUAL, se solicita de este Honorable Tribunal muy respetuosamente, haga determinaciones de hecho y conclu-siones de derecho y reconsidere la determinación tomada en el presente caso, con cualquier otro pronunciamiento que en dere-cho proceda. (Enfasis suplido.)
En síntesis —sin hacer ninguna especificación y de ma-nera general— sólo pidió al tribunal de instancia que hi-ciera determinaciones de hecho y de derecho adicionales “con respecto a lo que surge de la deposición que obra en autos” y, además, que reconsiderara la sentencia, pues “la presente causa de acción no se trata de una demanda ordi-naria sino de una querella sobre despido injustificado, re-presalias y discrimen al amparo del procedimiento suma-rio establecido en la Ley Núm. 2 del 17 de octubre de 1961”. Dicho foro la denegó mediante resolución, copia de la cual se archivó en autos y se notificó el 22 de mayo.
Inconforme, la señora Andino apeló al Tribunal de Cir-cuito de Apelaciones el 12 de junio, o sea, treinta y siete (37) días después de archivada en autos copia de la notifi-cación de la sentencia y diecinueve (19) días del archivo de la notificación de la resolución que denegó la moción. El 17 de septiembre de 1996 el reputado Tribunal de Circuito de Apelaciones (Honorables Sánchez Martínez, Broco Olive-ras y Urgell Cuebas, Js.) desestimó el recurso por falta de jurisdicción. Razonó que, al ser un principio conocido del derecho procesal que el título de los escritos no determina su naturaleza, para que una solicitud de determinaciones *937de hecho y de derecho adicionales surta el efecto interruptor de la Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, tenía que ser realmente una moción suficiente en su faz.
Mediante certiorari, la señora Andino acudió ante nos y cuestionó ese dictamen. (1) Revisamos vía mostración de causa.
r-n I — I
En apariencia, las Reglas 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y 43.4 de Procedimiento Civil, supra,(2) no visualizan otro requisito interruptor que no sea presen-tar dicha moción dentro de diez (10) días. No obstante, esa interpretación no armoniza con el principio rector procesal que inspira la solución justa, rápida y económica de todo pleito. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
El reputado Tribunal de Circuito de Apelaciones profundizó en el espíritu de las reglas y estimó que para *938una solicitud de determinaciones adicionales interrumpir el término apelativo, no basta que su título exprese que se piden tales determinaciones de hecho o de derecho, sino que debe contener una relación, aunque sea sucinta, de cuáles son los hechos que a juicio del promovente no han sido determinados por el tribunal sentenciador, cuando de-ben serlo. Compartimos ese criterio.
Las determinaciones de hecho en una sentencia de un tribunal de instancia responden a unos axiomas elementales vinculados con la difícil tarea de hacer justicia, a saber, los hechos determinan el derecho y para juzgar hay que conocer. Una sentencia bien explicada (tanto en sus hechos como en sus fundamentos de derecho) tiende a reducir el riesgo de arbitrariedad judicial, evita la sensación de elemento misterioso, obliga al juez a penetrar en un proceso reflexivo de inteligencia y promueve un mejor entendimiento y respeto hacia los tribunales. También, ayuda a los abogados y las partes afectadas a entender el por qué de la decisión. Así, éstos pueden, mejor informados, decidir si la revisan o la aceptan. La experiencia nos enseña que, dentro de ciertos límites, puede discreparse de una apreciación fáctica o que hay espacio para una interpretación jurídica distinta; lo importante es evitar que prevalezcan dictámenes judiciales caprichosos faltos de fundamentos o hijos de la irreflexión. Más allá de esa instancia, una sentencia explicada y fundamentada facilita la función revisora del foro apelativo al presentarle el cuadro fáctico claro que nutrió la conciencia judicial del juzgador. Torres García v. Dávila Díaz y otros, 140 D.P.R. 83 (1996); Sucn. Osorio v. Osorio, 102 D.P.R. 249, 251 (1974); Firpi v. Pan American World Airways, Inc., 89 D.P.R. 197, 218 (1963). Véase, además, 9A Wright and Miller, Federal Practice and Procedure: Civil 2d See. 2571 (1995).(3) Finalmente, pro-*939mueve la uniformidad, pues la formulación de razones y fundamentos estimula que en la dinámica decisoria los jue-ces utilicemos criterios análogos para situaciones similares o sustancialmente parecidas.
Sin embargo, aunque aspiramos a la mayor aproximación al ideal de justicia perfecta, sabemos que la labor judicial no está exenta de errores. Una parte afectada, insatisfecha con una sentencia, puede hacer uso de las reglas y legítimamente solicitar determinaciones adicionales o sus enmiendas para una apelación, dentro del término fatal de diez (10) días, a partir del archivo en autos de copia de la notificación de la sentencia. Si bien puede acumularla con una moción de reconsideración, ello no ex-tiende el término apelativo.(4)
No obstante, la Regla 43.3 de Procedimiento Civil, supra, sobre determinaciones de hechos adicionales, salvo por su efecto incidental, no tiene el propósito de aumentar el término jurisdiccional para apelar o presentar un certiorari. En su proyección adjudicativa inmediata, su razón de ser es brindarle al tribunal sentenciador la oportunidad de enmendar o corregir cualquier error cometido, esto es, hacer cumplida justicia. Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644 (1979); Castro v. Rexach Racing & Sporting Corp., 60 D.P.R. 301 (1942). Su acumulación con una solicitud de reconsideración, no altera su naturaleza. Con mayor justificación, la práctica forense exige que toda moción sobre determinaciones de hechos adicionales o de enmienda constituya una propuesta que exponga, con suficiente particularidad y especificidad,(5) los hechos que el promovente estima probados, y fundarse en cuestiones sus-*940tanciales relacionadas con determinaciones de hecho perti-nentes o conclusiones de derecho materiales. J. Cuevas Se-garra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 230. Lo contrario es pedirle al juzgador actuar a ciegas o conver-tirlo en adivino.
HH t — I HH
En el caso de autos, la sentencia del tribunal de instan-cia refleja un análisis ponderado, incluso la lectura y las determinaciones sobre la deposición de la señora Andino, ampliamente discutidas en la solicitud y oposición a la sen-tencia sumaria. En su moción de determinaciones de hecho adicionales, ella no particularizó nada; simplemente, de modo general, pidió determinaciones de lo que surgía de la deposición. Al igual que el tribunal de instancia y el Tribunal de Circuito de Apelaciones, desconocemos cuáles eran las determinaciones adicionales interesadas, dimanantes de su deposición; tampoco su pertinencia para fines de una apropiada revisión de la sentencia. ¿Por qué omitió seña-larlas específicamente?
En estas circunstancias, coincidimos con el Tribunal de Circuito de Apelaciones de que el título no era lo determi-nante, sino su contenido.(6) Todos los indicadores objetivos apuntan a que se presentó, y así la denominó, con el único fin de interrumpir el término jurisdiccional apelativo. Des-provista de esa etiqueta, se trataba de una moción de re-consideración rechazada que no interrumpió el término para apelar vencido el 5 de junio de 1996. Su posterior presentación fue fatalmente tardía.

*941
Se dictará sentencia confirmatoria.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin una opinión escrita. El Juez Asociado Se-ñor Rebollo López no intervino.

 Como único error señalado expone:
“Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la oportuna presentación de una moción en virtud de la Regla 43.3 de las de Procedi-miento Civil ante el Tribunal de Primera Instancia no interrumpió el término para apelar o solicitar revisión en este caso.”


 Respectivamente disponen:
“No será necesario solicitar que se consignen determinaciones de hechos a los efectos de una apelación, pero a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sentencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a la Regla 43.2, o podrá enmendar o hacer determinaciones adicionales, y podrá enmendar la sentencia de conformidad. La moción se podrá acumular con una moción de reconsideración o de nuevo juicio de acuerdo con las Reglas 47 y 48 respectivamente. En todo caso, la suficiencia de la prueba para sostener las deter-minaciones podrá ser suscitada posteriormente aunque la parte que formule la cues-tión no las haya objetado en el tribunal inferior, o no haya presentado moción para enmendarlas, o no haya solicitado sentencia.” 32 L.P.R.A. Ap. Ill, R. 43.3.
“Radicada una moción por cualquier parte en el pleito para que el tribunal enmiende sus determinaciones o haga determinaciones iniciales o adicionales, que-darán interrumpidos los términos que establecen las Reglas 47, 48 y 53, para todas las partes. Estos términos comenzarán a correr nuevamente tan pronto se archive en autos copia de la notificación de las determinaciones y conclusiones solicitadas.” 32 L.P.R.A. Ap. Ill, R. 43.4.


 Aún así, hemos resuelto que la inobservancia de la Regla 43.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill, no es razón para revocar si tenemos una clara comprensión de la base en que descansó el foro de instancia. Sucn. Osorio v. Osorio, 102 D.P.R. 249, 251 (1974).


 Adviértase que'bajo la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, una solicitud de reconsideración sólo interrumpe si el Tribunal la acoge y adopta alguna determinación. Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 646 (1979); Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664, 669 (1974).


 Para un buen ejemplo, en nuestra jurisprudencia, de la mejor práctica, véase Casiano Sales v. Lazada Torres, 91 D.P.R. 488, 494—0496 (1964).


 Al dispensar justicia hacemos caso omiso de los nombres o títulos errónea-mente puestos y vamos al contenido. P.R. Amen Ins. Co. v. P.R. Park System, 108 D.P.R. 106 (1978); Correa Negrón v. Pueblo, 104 D.P.R. 286 (1975); U.P.R. v. Merced Rosa, 102 D.P.R. 512, 513 (1974); Lebrón Velázquez v. Romero Baraeló, 101 D.P.R. 915 (1974); Cruz v. Director de la Lotería, 94 D.P.R. 260 (1967); Corrada v. Asamblea Municipal, 79 D.P.R. 365 (1956). Además, véase, Regla 71 de Procedimiento Civil, 32 L.P.R.A. Ap. III.